DETAILED ACTION
The instant application having Application No. 16/680391 filed on 11/11/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 06/07/2017 (UNITED KINGDOM 1709070.5). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form including all of the limitations of the base claim and any intervening claims, and (ii) the double patent rejection and objection (i.e. “in case” is changed to “responsive to determining that…..”), set forth in this Office action are overcome. 

Claim Objections
Claims 1, 2, 6, 7, 11, 12, 16, 17 are objected to because of the following informality: 
In this case, claims 1, 2, 6, 7, 11, 12, 16, 17 recites limitation for performing certain step(s) only if a specific condition is satisfied (Conditional Statement). Such limitations are considered as optional limitations since they are not performed until specific conditions are met. Applicant should change the word “in case” to “responsive to determining that…..” in order to alter an optional limitation to a required limitation. For the purpose of examination, claimed limitations will be considered as optional limitations since they are not performed until specific conditions are met.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10477569 B2. The limitations recited in claims 1-20 of the instant application are either obvious over or anticipated by the scope of the limitations as in claims 1-20 of U.S. Patent No. 10477569 B2. 

Instant Application
US Patent # 10477569 B2
Claim 1

A method performed by a user equipment (UE) in a wireless communication system, the 






wherein the plurality of SR configurations comprise a first SR configuration including a first maximum number of SR transmissions and a second SR configuration including a second maximum number of SR transmissions;” 



“identifying an SR to transmit to the BS corresponding to the first SR configuration or the second SR configuration among the plurality of SR configurations; in case that a first SR counter for the first SR configuration is smaller than the first maximum number of SR transmissions, or a second SR counter for the second SR configuration is smaller than the second maximum number of SR transmissions, incrementing the first SR counter or the second SR counter corresponding to the identified SR and transmitting the identified SR to the BS; and in case that the first SR counter is not smaller than the first maximum number of SR transmissions, or the second SR counter is not smaller than the second maximum number of SR transmissions, performing a random access procedure

Claim 2

further comprising: in case that the first SR counter is not smaller than the first maximum number of SR transmissions, or the second SR counter is not smaller than the second maximum number of SR transmissions, resetting both the first SR counter for the first 


Claim 1

A method of a user equipment (UE) in a wireless communication system, the method 

transmitting, to the BS, an SR based on an SR configuration among the plurality of SR configurations, wherein the plurality of SR configurations comprises: 

a first SR configuration configured with a first SR counter limit; and a second SR configuration configured with a second SR counter limit, 



Claim 2

wherein the first SR counter is incremented in response to a determination to transmit an SR based on the first SR configuration, and wherein the second SR counter is incremented in response to a determination to transmit an SR based on the second SR configuration.


Claim 3

performing a random access upon at least one of the first SR counter reaching the first SR counter limit, or the second SR counter reaching the second SR counter limit.





Claim 1

and wherein both of a first SR counter for the first SR configuration and a second SR counter for the second SR configuration are reset in response to at least one of the first SR counter reaching the first SR counter limit, or the 




wherein the first SR configuration includes a first physical uplink control channel (PUCCH) resource for SR, and wherein the second SR configuration includes a second PUCCH resource for SR that is different from the first PUCCH resource for SR

Claim 4

the first SR configuration corresponds to a first physical uplink control channel (PUCCH) resource for SR, and wherein the second SR configuration corresponds to a second PUCCH resource for SR that is different from the first PUCCH resource for SR
Claim 4

wherein each of the plurality of SR configurations corresponds to one or more logical channels (LCHs)
Claim 5

wherein each of the plurality of SR configurations is associated with at least one logical channel (LCH)

Claim 5

wherein an SR configuration among the plurality of SR configurations corresponding to a triggered buffer status report (BSR) corresponds to an LCH with a highest priority among the one or more LCHs

Claim 6

wherein the SR configuration is associated with an LCH with a highest priority among the at least one LCH



Claim 6

cancelling all pending SRs in case that resources for transmitting a BSR corresponding to one of the plurality of SR configurations are allocated
Claim 7

wherein all pending SRs associated with the plurality of SR configurations are cancelled in response to an allocation of resources for transmitting a buffer status report (BSR) by an SR associated with at least one of the plurality of SR configurations

Claims 7-20
Claims 8-20



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 8, 11, 13, 17, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vajapeyam et al. (US 2016/0295607 A1).
As per claim 1, Vajapeyam discloses “A method performed by a user equipment (UE) in a wireless communication system, the method comprising: receiving, from a base station (BS), configuration information including a plurality of scheduling request (SR) configurations, wherein the plurality of SR configurations comprise a first SR configuration including a first maximum number of SR transmissions and a second SR configuration including a second maximum number of SR transmissions;” [(par. 0022), the SR configuration is associated with a first SR counter for the primary CC and a second SR counter for the secondary CC (SCC). (par. 0104), receive an SR configuration that includes an SR transmission threshold for the PCC and the PUCCH SCC.] “identifying an SR to transmit to the BS corresponding to the first SR configuration or the second SR configuration among the plurality of SR configurations;” [(par. 0006), a UE configured for CA with a primary CC (PCC) and a secondary CC with a physical uplink control channel (PUCCH) (PUCCH SCC) may receive a scheduling request (SR) configuration that includes a common SR transmission threshold for both the PCC and the PUCCH SCC. For instance, a UE may transmit an SR on the PUCCH if an SR counter is below the threshold. Or, in some cases, in the an SR counter exceeds the threshold, the UE may initiate a random access procedure on the PCC or the PUCCH SCC, or both. (par. 0105), Upon determining that the SR counter 855 is greater than the threshold (e.g., the SR count has exceed the threshold), the SR counter 855 may cause PUCCH or SRS resources, or both, to be released.] “in case that a first SR counter for the first SR configuration is smaller than the first maximum number of SR transmissions, or a second SR counter for the second SR configuration is smaller than the second maximum number of SR transmissions, incrementing the first SR counter or the second SR counter corresponding to the identified SR and transmitting the identified SR to the BS;” [(par. 0104), receive an SR configuration that includes an SR transmission threshold for the PCC and the PUCCH SCC. The SR configuration includes a common or single SR threshold, which may be associated with a counter for the PCC or the PUCCH SCC, or both. (par. 0006), a UE configured for CA with a primary CC (PCC) and a secondary CC with a physical uplink control channel (PUCCH) (PUCCH SCC) may receive a scheduling request (SR) configuration that includes a common SR transmission threshold for both the PCC and the PUCCH SCC. For instance, a UE may transmit an SR on the PUCCH if an SR counter is below the threshold. Or, in some cases, in the an SR counter exceeds the threshold, the UE may initiate a random access procedure on the PCC or the PUCCH SCC, or both. (par. 0105), Upon determining that the SR counter 855 is greater than the threshold (e.g., the SR count has exceed the threshold), the SR counter 855 may cause PUCCH or SRS resources, or both, to be released.] “and in case that the first SR counter is not smaller than the first maximum number of SR transmissions, or the second SR counter is not smaller than the second maximum number of SR transmissions, performing a random access procedure” [(par. 0006), a UE configured for CA with a primary CC (PCC) and a secondary CC with a physical uplink control channel (PUCCH) (PUCCH SCC) may receive a scheduling request (SR) configuration that includes a common SR transmission threshold for both the PCC and the PUCCH SCC. For instance, a UE may transmit an SR on the PUCCH if an SR counter is below the threshold. Or, in some cases, in the an SR counter exceeds threshold, the UE may initiate a random access procedure on the PCC or the PUCCH SCC, or both.]

As per claim 3. Vajapeyam discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the first SR configuration includes a first physical uplink control channel (PUCCH) resource for SR, and wherein the second SR configuration includes a second PUCCH resource for SR that is different from the first PUCCH resource for SR” [(par. 0022), the SR configuration is associated with an SR counter for the primary CC, the secondary CC, or both. Additionally or alternatively, in some examples, the SR configuration is associated with a first SR counter for the primary CC and a second SR counter for the secondary CC. (par. 0104), receive an SR configuration that includes an SR transmission threshold for the PCC and the PUCCH SCC.]

As per claims 7 and 8, as [see rejections of claims 1 and 3.]
As per claims 11 and 13, as [see rejections of claims 1 and 3.]
As per claims 17 and 18, as [see rejections of claims 1 and 3.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 9, 10, 14, 15, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam et al. (US 2016/0295607 A1) in view of Babaei et al. (US 2018/0324844 A1).

As per claim 4, Vajapeyam discloses “The method of claim 1,” as [see rejection of claim 1.] 
Vajapeyam does not explicitly disclose “wherein each of the plurality of SR configurations corresponds to one or more logical channels (LCHs)”.

However, Babaei discloses “wherein each of the plurality of SR configurations corresponds to one or more logical channels (LCHs)” [(par. 0208), In an example, a first SR configuration may indicate that at least one uplink grant for at least one first cell type is requested and a second SR configuration may indicate that at least one uplink grant for at least one second cell type is requested. In an example, the one or more first events may comprise a first buffer status report (BSR) corresponding to the first SR being triggered due to data becoming available for at least one first logical channel corresponding to and/or mapped to the at least one first cell type. In an example, the one or more second events may comprise a second buffer status report (BSR) corresponding to the second SR being triggered due to data becoming available for at least one second logical channel corresponding to and/or mapped to the at least one second cell type.]

Vajapeyam et al. (US 2016/0295607 A1) and Babaei et al. (US 2018/0324844 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

As per claim 5, Vajapeyam in view of Babaei discloses “The method of claim 4,” as [see rejection of claim 4.]
Babaei discloses “wherein an SR configuration among the plurality of SR configurations corresponding to a triggered buffer status report (BSR) corresponds to an LCH with a highest priority among the one or more LCHs” [(par. 0208), In an example, a first SR configuration may indicate that at least one uplink grant for at least one first cell type is requested and a second SR configuration may indicate that at least one uplink grant for at least one second cell type is requested. In an example, the one or more first events may comprise a first buffer status report (BSR) corresponding to the first SR being triggered due to data becoming available for at least one first logical channel corresponding to and/or mapped to the at least one first cell type. In an example, the one or more second events may comprise a second buffer status report (BSR) corresponding to the second SR being triggered due to data becoming available for at least one second logical channel corresponding to and/or mapped to the at least one second cell type. (par. 0211), In an example, the one or more criteria may comprise that a priority of the at least one second logical channel is higher than and/or equal to a priority of the at least one first logical channel.]

Vajapeyam et al. (US 2016/0295607 A1) and Babaei et al. (US 2018/0324844 A1) are analogous art because they are the same field of endeavor of network communication. It would 

As per claims 9 and 10, as [see rejections of claims 4 and 5.]
As per claims 14 and 15, as [see rejections of claims 4 and 5.]
As per claims 19 and 20, as [see rejections of claims 4 and 5.]

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam et al. (US 2016/0295607 A1) in view of Babaei et al. (US 2018/0324844 A1) in view of Huawei, “SR triggering and cancellation”, R2-1705196, 05/15-19/2017 (From Applicant’s IDS).

As per claim 6, Vajapeyam in view of Babaei discloses “The method of claim 5,” as [see rejection of claim 5.]
Vajapeyam in view of Babaei does not explicitly disclose “further comprising: cancelling all pending SRs in case that resources for transmitting a BSR corresponding to one of the plurality of SR configurations are allocated”.

However, Huawei discloses “further comprising: cancelling all pending SRs in case that resources for transmitting a BSR corresponding to one of the plurality of SR configurations are allocated” as [(2.2 SR cancellation), All pending SR(s) for a specific logical 

 Vajapeyam et al. (US 2016/0295607 A1) and Huawei, “SR triggering and cancellation”, R2-1705196 are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huawei’s teaching into Vajapeyam’s teaching. The motivation for making the above modification would be to provide efficient scheduling request control. (2.2 SR cancellation)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam et al. (US 2016/0295607 A1) in view of Huawei, “SR triggering and cancellation”, R2-1705196, 05/15-19/2017 (From Applicant’s IDS)

As per claim 16, Vajapeyam discloses “The UE of claim 11,” as [see rejection of claim 11.] 
Vajapeyam does not explicitly disclose “wherein the at least one processor is further configured to cancel all pending SRs in case that resources for transmitting a BSR corresponding to one of the plurality of SR configurations are allocated”.

However, Huawei discloses “wherein the at least one processor is further configured to cancel all pending SRs in case that resources for transmitting a BSR corresponding to one of the plurality of SR configurations are allocated” as [(2.2 SR cancellation), All pending 

 Vajapeyam et al. (US 2016/0295607 A1) and Huawei, “SR triggering and cancellation”, R2-1705196 are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huawei’s teaching into Vajapeyam’s teaching. The motivation for making the above modification would be to provide efficient scheduling request control. (2.2 SR cancellation)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463